         Case 2:19-cv-00229-RCM Document 1-2 Filed 03/01/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                     )
 SONYA JACKSON, on behalf of herself and all         )
 others similarly situated,                          ) Civil Action No.:   2:19-cv-229
                                                     )
                               Plaintiff,            )
                                                     )
                V.                                   )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
________________                                     )


                                      CONSENT TO SUE

       I, SONYA JACKSON, consent to sue as a plaintiff in this action, pursuant to Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.

        I agree to serve as a named plaintiff in this proposed collective action on behalf of any
other similarly situated individuals who may join. I further consent to sue as a named plaintiff
against any other defendants who may be liable to me under the FLSA as a result of work I
performed at Club Erotica.

       I authorize my counsel, Carlson Lynch Sweet Kilpela & Carpenter, LLP, to file this consent
form in the pending action against Club Erotica and, if necessary, in any other action related to
work I performed at Club Erotica.



Dated:    l l -d--4 � \ �                   Name: Sonya Jackson



                                            Signature: �       b
